Filed 6/11/13 Salter v. Lerner CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


CARIN SALTER et al.,
         Plaintiffs and Respondents,
                                                                     A138666
v.
GLENN LERNER,                                                        (City & County of San Francisco
                                                                     Super. Ct. No. PTR-07-290766)
         Defendant and Appellant.


         The motion of Carin Salter and Jennifer Segal to dismiss the appeal of Glenn
Lerner from the order denying Lerner’s petition for instructions regarding the statute of
limitations, etc., is GRANTED. Whether Lerner’s petition is regarded as a demurrer or a
motion to dismiss based on facts not appearing on the face of the underlying petition filed
by Salter and Segal, the order denying Lerner’s petition is not a “final order under
Chapter 3 (commencing with Section 17200) of Part 5 of Division 9 [of the Probate
Code],” made appealable by Probate Code section 1304, subdivision (a). Unlike the
order from which the appeal was taken in Germino v. Hillyer (2003) 107 Cal.App.4th
951, on which Lerner relies in arguing that the present order is appealable, the present
order denies Lerner’s petition, denying his request to determine that the petition by Salter
and Segal is barred by the statute of limitations. The claims of Salter and Segal thus
remain to be resolved. The order in Germino v. Hillyer granted a similar motion, thus
finally determining that certain claims contesting the trust were barred, leaving nothing
further in that respect to be determined.
         The appeal is hereby dismissed.

                                                             1
                                _________________________
                                Pollak, Acting P.J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                            2